DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2019/0065808).

In reference to claim 1, Zhang teaches a control circuit, configured to control a display panel, the control circuit comprising: a display driver circuit (Zhang, Fig. 4A, display; pg. 5, par. 69, display drive);
a fingerprint sensing circuit; and a touch sensing circuit, coupled to the display driver circuit and the fingerprint sensing circuit, configured to detect a finger touch on the display panel, determine a position of the display panel on which the finger touch is detected, and send information associated with the position to the fingerprint sensing circuit; wherein the fingerprint sensing circuit is configured to perform fingerprint sensing on at least one zone corresponding to the position and receive fingerprint image signals from the at least one zone correspondingly (Zhang, Fig. 4A; pg. 7, par. 96, touch and fingerprint sensing, position determined to be on a fingerprint sensor location or not on a fingerprint sensor location).

Claim 2 is rejected as being dependent from rejected claim 1 as discussed above and further, Zhang teaches wherein the display driver circuit is configured to control the display panel to show an icon, wherein the icon indicates the position on which the finger touch is detected (Zheng, Fig. 4A; pg. 7, par. 96, icon is displayed showing where 

Claim 3 is rejected as being dependent from rejected claim 2 as discussed above and further, Zhang teaches wherein the display driver circuit is further configured to control the display panel to show a black image on areas of the display panel except for the position on which the finger touch is detected (Zhang, pg. 7, par. 96, display screen is in a black screen state except for the displayed fingerprint icon).

Claim 4 is rejected as being dependent from rejected claim 2 as discussed above and further, Zhang teaches wherein the icon is shown based on an internal clock of the control circuit (Zhang, pg. 2, par. 25, electronic device includes a display, touch sensing, a processor and memory, the electronic device well known in the art to process timing for display and sensor detection).

Claim 5 is rejected as being dependent from rejected claim 1 as discussed above and further, Zhang teaches wherein the fingerprint sensing circuit is further configured to output image data corresponding to the received fingerprint image signals to a system processor, allowing the system processor to determine whether to unlock the 

Claim 6 is rejected as being dependent from rejected claim 1 as discussed above and further, Zhang teaches wherein the display driver circuit and the fingerprint sensing circuit are woken up from a sleep mode when the finger touch is detected (Zheng, pg. 1, par. 8, fingerprint acquisition triggering includes at least one of: a first display screen wake-up instruction, a second display screen wake-up instruction, a display screen wake-up; pg. 7, par. 96, proper fingerprint detected will wake up the electronic device and display).

Claim 7 is rejected as being dependent from rejected claim 1 as discussed above and further, Zhang teaches wherein the fingerprint sensing circuit is configured to perform fingerprint sensing only on the at least one zone corresponding to the position (Zheng, pg. 7, par. 96, fingerprint sensing on fingerprint sensing icon area/zone only). 

Claim 8 is rejected as being dependent from rejected claim 1 as discussed above and further, Zhang teaches wherein the control circuit is configured to output an interrupt signal to a system processor when the fingerprint image signals are received 

Claim 9 is rejected as being dependent from rejected claim 1 as discussed above and further, Zhang teaches wherein the fingerprint sensing performed by the fingerprint sensing circuit is interrupted when the touch sensing circuit detects that the finger touch is removed from the display panel (Zheng, pg. 3, par. 33, fingerprint sensing acquisition is inherently interrupted if a touch is removed as light from the fingerprint acquisition circuit is no longer being reflected and therefore is an interruption).

In reference to claim 10, Zhang teaches a method of a control circuit, for controlling a display panel (Zhang, Fig. 4A, display; pg. 5, par. 69, display drive); 
the method comprising: detecting a finger touch on the display panel; determining a position of the display panel on which the finger touch is detected; sending, by a touch sensing circuit of the control circuit, information associated with the position of the display panel on which the finger touch is detected to a fingerprint sensing circuit and a display driver circuit of the control circuit; and performing, by the fingerprint sensing circuit, fingerprint sensing on at least one zone corresponding to the position and receiving fingerprint image signals from the at least one zone correspondingly (Zhang, Fig. 4A; pg. 7, par. 96, touch and fingerprint sensing, position determined to be on a fingerprint sensor location or not on a fingerprint sensor location). 

Claim 11 is rejected as being dependent from rejected claim 10 as discussed above and further, Zhang teaches further comprising: controlling the display panel to show an icon, wherein the icon indicates the position on which the finger touch is detected (Zheng, Fig. 4A; pg. 7, par. 96, icon is displayed showing where a fingerprint sensor is located, and it is determined whether a finger touches the icon position or not, therefore the icon indicates the position of finger touch).

Claim 12 is rejected as being dependent from rejected claim 11 as discussed above and further, Zhang teaches further comprising: controlling the display panel to show a black image on areas of the display panel except for the position on which the finger touch is detected (Zhang, pg. 7, par. 96, display screen is in a black screen state except for the displayed fingerprint icon).

Claim 13 is rejected as being dependent from rejected claim 11 as discussed above and further, Zhang teaches wherein the icon is shown based on an internal clock of the control circuit (Zhang, pg. 2, par. 25, electronic device includes a display, touch sensing, a processor and memory, the electronic device well known in the art to process timing for display and sensor detection). 


 
Claim 15 is rejected as being dependent from rejected claim 10 as discussed above and further, Zhang teaches further comprising: waking up a display driver circuit and a fingerprint sensing circuit of the control circuit from a sleep mode when the finger touch is detected (Zheng, pg. 1, par. 8, fingerprint acquisition triggering includes at least one of: a first display screen wake-up instruction, a second display screen wake-up instruction, a display screen wake-up; pg. 7, par. 96, proper fingerprint detected will wake up the electronic device and display). 

Claim 16 is rejected as being dependent from rejected claim 10 as discussed above and further, Zhang teaches further comprising: performing fingerprint sensing only on the at least one zone corresponding to the position (Zheng, pg. 7, par. 96, fingerprint sensing on fingerprint sensing icon area/zone only). 



Claim 18 is rejected as being dependent from rejected claim 10 as discussed above and further, Zhang teaches further comprising: interrupting the fingerprint sensing when detecting that the finger touch is removed from the display panel (Zheng, pg. 3, par. 33, fingerprint sensing acquisition is inherently interrupted if a touch is removed as light from the fingerprint acquisition circuit is no longer being reflected and therefore is an interruption).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624